DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0177147 A1)
	Regarding claim 1, Han discloses an adhesive composition for a foldable display (“adhesive composition” exhibiting foldability desirable for display applications: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]) comprising: a polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group (“comonomer” and “hydroxyl group-containing (meth)acrylate”, respectively, polymerized together: e.g. ¶¶ [0007] – [0010], [0033] – [0035], [0050] – [0081], [0114] – [0143]); and a crosslinking agent (e.g. ¶¶ [0016], [0105] – [0107]).
	With respect to (I) an adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature, (II) a 
	With particular respect to (I), Han discloses an adhesive strength of the adhesive composition with a PET film after curing is, e.g., greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in at room temperature (e.g. ¶¶ [0021], [0041] – [0046], [0130], [0131]).  Although Han’s film composition for evaluating adhesive strength differs from that claimed (PET versus polyimide), in at least one embodiment, Han’s adhesive composition adheres to a polyimide film (as a “base layer” in a “window film”: e.g. ¶¶ [0152], [0156], [0157]).  With respect to PET, Han notes an adhesive strength within the range cited above provides excellent reliability and adhesion at room temperature (e.g. ¶ [0131]).
	Therefore, it would have been obvious to provide Han’s adhesive composition with an adhesive strength with a polyimide film at a level comparable to that with a PET film, e.g. greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in, at room temperature, the motivation being to provide similar reliability and adhesion in an alternative embodiment of the adhesive composition.
	With particular respect to (II), Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Although these ranges are not explicitly referenced as being measured at 1% strain, Han measures storage modulus in exemplary embodiments at a strain of 1% (e.g. ¶ [0180]).  Generally, Han states a modulus within the ranges cited above provides an adhesive film formed from the adhesive composition which does not suffer from whitening under flexing during its intended use in a foldable display (e.g. ¶ [0128]).  One of 
	Accordingly, it would have been understood Han’s broader disclosure of a storage modulus of is measured at a strain of 1%.  Additionally or alternatively, it would have been obvious to measure Han’s storage modulus at a strain of 1% in order to best determine adhesive compositions which avoid whitening under flexing,
	With particular respect to (III) and (IV), as discussed above, Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Since storage modulus represents the real component of the complex modulus, i.e. the elastic modulus, the stress under a condition of -20°C at 12% strain is greater than or equal to 1,200 Pa and less than or equal to 120,000 Pa, e.g. greater than or equal to 2,400 Pa and less than or equal to 24,000 Pa, the endpoints of these ranges being obtained by multiplying the endpoints for the storage modulus by 12%.  As for the final stress after strain for 10 minutes under a condition of -20°C, Han measures a recovery rate defined by 
                
                    r
                    e
                    c
                    o
                    v
                    e
                    r
                    y
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            %
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    X
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    100
                
            
where Xf is the increased thickness after removing a thickness-direction applied strain to an adhesive and X0 is a distance of 10 times the initial thickness of the adhesive film is greater than or equal to 30% and less than or equal to 98% by relaxing the adhesive at the same rate as a pulling rate used to measure the strain (e.g. Fig. 3; ¶¶ [0023], [0031], [0048], [0049], [0134] – [0136], [0138], [0139], [0186]).  Therefore, it is understood that a large portion of the stress is alleviated within 10 minutes, and high recovery rates are desired for reliability and flexibility purposes (e.g. ¶¶ [0098], [0123], [0126], [0127], [0138], [0139]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	With particular respect to (V), as discussed above, Han discloses a recovery rate defined by 
                
                    r
                    e
                    c
                    o
                    v
                    e
                    r
                    y
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            %
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    X
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    100
                
            
where Xf is the increased thickness after removing a thickness-direction applied strain to an adhesive and X0 is a distance of 10 times the initial thickness of the adhesive film is greater than or equal to 30% and less than or equal to 98% (e.g. Fig. 3; ¶¶ [0023], [0031], [0048], [0049], [0134] – [0136], [0138], [0139], [0186]).  The ratio of Xf/X0 is observed to be (final strain)/(first applied strain), i.e. Han discloses a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 2% and less than or equal to 70%.  The examiner observes Han’s first applied strain of 1000% is significantly higher than the claimed 12% strain.  Even though Han does not explicitly state the final strain is measured 20 minutes after removal of the first applied strain, the fact that Han achieves similar strain recovery to that claimed under substantially more strenuous conditions implies the strain recovery at the less strenuous conditions claimed will be higher than the range Han cites.  That is, Han’s range of greater than or equal to 2% and less than or equal to 70% would have understood to similarly apply to a strain recovery as defined in the claim, as would strain recoveries greater than Han’s 70%.  The examiner observe substantially any strain recovery within Han’s range of 2% to 70% applies such that a long lifespan of a foldable display made with the adhesive composition is provided even with frequent folding (e.g. ¶¶ [0134], [0138], [0139]) even at extremely hot or cold temperatures (e.g. ¶¶ [0051], [0058], [0083], [0088], [0123], [0125] – [0129], [0131], [0132], [0140]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  The examiner observes the benefits of a strain recovery as discussed in the instant specification (e.g. p. 8, ll. 1 – 12, of the amended specification submitted 9 April 2020) relate to the same advantages Han suggests, namely long-life 
	Regarding claim 2, in addition to the limitations of claim 1, the adhesive composition Han discloses has a glass transition temperature (Tg) of, e.g., higher than or equal to -50°C and lower than or equal to -20°C (e.g. ¶¶ [0051], [0058]).
	Regarding claim 3, in addition to the limitations of claim 1, the alkyl (meth)acrylate Han discloses is, e.g., methyl (meth)acrylate (e.g. ¶¶ [0064], [0077]).
	Regarding claim 4, in addition to the limitations of claim 1, the crosslinkable functional group of the monomer Han discloses comprises, e.g., a hydroxyl group (e.g. ¶¶ [0007] – [0010], [0050], [0056] – [0062], [0078], [0115], [0116], [0118], [0119]).
	Regarding claim 5, in addition to the limitations of claim 1, Han discloses a content of the alkyl (meth)acrylate is, e.g., from 60 parts by weight to 95 parts by weight (e.g. ¶¶ [0010], [0074]) and a content of the monomer having a crosslinkable functional group is from 5 parts by weight to 40 parts by weight based on 100 parts by weight of the polymer (e.g. ¶¶ [0010], [0062], [0078]).
	Han’s ranges for the respective contents of alkyl (meth)acrylate and monomer having a crosslinkable functional group lie within the respective claimed ranges.
	Regarding claim 6, in addition to the limitations of claim 1, the crosslinking agent Han discloses has, e.g., carbonyl groups (e.g. ¶ [0106]).
	Regarding claim 7, in addition to the limitations of claim 1, Han discloses a content of the crosslinking agent is in a range of, e.g., 0.01 parts by weight to 5 parts by weight based on 100 parts by weight of the polymer (e.g. ¶ [0107]).
	Han’s range for the content of crosslinking agent lies within the claimed range.
	Regarding claim 8, in addition to the limitations of claim 1, Han discloses the adhesive composition further comprises, e.g., an antistatic agent (e.g. ¶ [0112]).
	Regarding claim 9, Han discloses an adhesive layer comprising the adhesive composition for a foldable display as discussed in the 35 U.S.C. 103 rejection of claim 1, or a cured material thereof 200: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]).
	Regarding claim 10, in addition to the limitations of claim 9, Han discloses the adhesive layer further comprises a release film on, e.g., one surface of the adhesive layer (e.g. ¶¶ [0042], [0119]).
	Regarding claim 11, Han discloses a foldable display (“display member”: e.g. Fig. 1; ¶¶ [0125], [0126], [0134], [0144] – [0159]) comprising: a back plate substrate (“optical film”, e.g. “optical film” 40: e.g. Fig. 1; ¶¶ [0148] – [0159]); the adhesive layer as discussed in the 35 U.S.C. 103 rejection of claim 9 on one surface of the back plate substrate (e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]); and a display panel provided on one surface opposite to the surface in contact with the back plate substrate of the adhesive layer (“optical device”: e.g. ¶¶ [0027], [0154], [0155]).
	Regarding claim 12, in addition to the limitations of claim 11, Han discloses the foldable display further comprises a support on a surface opposite to the surface in contact with the adhesive layer of the back plate substrate (“touch functional unit” or other structure on an opposite surface of the “adhesive film” from the “optical film”: e.g. ¶¶ [0151] – [0155], [0159]).
	Regarding claim 13, in addition to the limitations of claim 11, Han discloses the back plate substrate comprises, e.g., polyimide (as a “base layer” of a “window film”, wherein a “window film” is a suitable example of an “optical film”: e.g. ¶¶ [0152], [0156], [0157]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783